           Case 1:19-cv-05409-AKH Document 34 Filed 04/26/20 Page 1 of 9



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 ANI PHARMACEUTICALS, INC.,                                     :
                                                                :
                                          Plaintiff,            :   ORDER GRANTING MOTION
              -against-                                         :   FOR JUDGMENT ON THE
                                                                :   PLEADINGS
 CABARET BIOTECH LTD.,                                          :
                                                                :   19 Civ. 5409 (AKH)
                                          Defendant.            :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 This declaratory judgment action arises out of a dispute over the interpretation of

several interrelated contracts–––among them, a Tripartite Agreement, an Escrow Agreement, and

an Assignment Agreement, discussed infra–––that govern royalty payments owed in relation to

certain patent rights. Plaintiff moves for judgment on the pleadings, see Fed. R. Civ. P. 12(c),

seeking a judgment declaring, in short, that the Escrow Agreement is unenforceable insofar as it

purports to alter Plaintiff’s right to payment under the Tripartite and Assignment Agreements.

Defendant, in essence, seeks a declaration inverse to that sought by Plaintiff. For the reasons set

forth below, Plaintiff’s motion is granted.

                                           Factual Background

                 The relevant facts, although complicated, are not in dispute. In 2004, Cell

Genesys, Inc. (“Cell Genesys”) and The Regents of the University of California (“The Regents”),

entered into an Inter-Institutional Agreement (“IIA”) regarding the commercialization of certain

patent rights relating to a drug designed to treat Non-Hodgkin lymphoma. See Comp., ECF No.

22, at ¶¶ 25-29; Ans. ECF No. 12, at ¶¶ 25-29; Counterclaim, ECF No. 12, at ¶¶ 20-29. Under

the IIA, Cell Genesys and The Regents agreed that The Regents would be responsible for

commercializing the patent rights on behalf of both parties and that The Regents would pay Cell
           Case 1:19-cv-05409-AKH Document 34 Filed 04/26/20 Page 2 of 9



Genesys half of the “Net Revenues” received from its commercialization of the license. See

Comp. at ¶ 29; Ans. at ¶ 29; Counterclaim at ¶ 23; IIA, ECF No. 25-1, at §§ 1.3-1.5, 4.1-4.2, 5.1.

                  In 2012, Cell Genesys’s successor, BioSante Pharmaceuticals, Inc. (“BioSante”), 1

The Regents, and Dr. Zelig Eshhar executed a three-way agreement (the “Tripartite Agreement”)

governing shared rights to (a) the patents underlying the IIA, and (b) similar patent rights held by

Dr. Eshhar. 2 See Comp. at ¶¶ 33-34; Counterclaim at ¶ 24; Tripartite Agmt., ECF No. 1-1. The

parties to the Tripartite Agreement agreed to grant Dr. Eshhar responsibility for commercializing

and licensing the patent rights on behalf of all three signatories. See Tripartite Agmt. at §§ 3.1-

3.7. As to “Financial Terms,” the Tripartite Agreement requires Dr. Eshhar to periodically pay

to The Regents 25% of “Net Revenues,” 3 of which amount The Regents would retain half and

pay half to BioSante:

         4.1. On or before April 30 of each year, Eshhar shall distribute to The Regents
         one-quarter (1/4) of Net Revenues accrued during the most recently completed
         fiscal years (which ends December 31).

         4.2. The Regents shall distribute its share of the Net Revenues to BioSante as per
         the terms of the IIA[(half of the amount paid to the Regents)]. Each party is
         solely responsible for calculating and distributing to its respective inventors any
         share of Net Revenues due in accordance with its respective patent policy.

Id. at §§ 4.1-4.2. In the years following, Eshhar’s company, Defendant Cabaret Biotech, Ltd.

(“Cabaret”) succeeded to his rights and obligations under the Tripartite Agreement, and Plaintiff

ANI Pharmaceuticals, Inc. (“ANI”) succeeded, by merger, to the rights of BioSante. See Comp.



1
  Cell Genesys merged with BioSante in 2009, at which time BioSante assumed all of Cell Genesys’s rights under
the IIA. See Comp. at ¶ 32; Counterclaim at ¶ 23.
2
 Dr. Eshhar obtained patents covering material similar to that which was covered by the patents held by Cell
Genesys and The Regents. See Comp. at ¶ 30-33; Ans., ECF No. 12, at ¶¶ 30-33; Counterclaim at ¶¶ 20-22.
3
 “Net revenues” are defined as “proceeds received by Eshhar from milestone payments, royalty and sublicense fees
obtained from the licensing of Patent Rights less all reasonable and actual out-of-pocket costs … incurred by [The
Regents] or Eshhar in the preparation, filing, prosecution, and licensing of Patent Rights.” Tripartite Agmt. at § 1.3.

                                                           2
         Case 1:19-cv-05409-AKH Document 34 Filed 04/26/20 Page 3 of 9



at ¶¶ 43-44; Ans. at ¶¶ 43-44; Counterclaim at ¶ 33. Thus, Cabaret had the obligation to pay a

portion of Net Revenues to The Regents, and The Regents had the obligation to pay half of the

amount it received to ANI–––all as spelled out in the Tripartite Agreement

               In 2013, Cabaret entered into a licensing agreement (the “License Agreement”)

with Kite Pharma, Inc. (“Kite”), under which Kite agreed to make annual payments to Cabaret,

tied to the success of the commercialization of the underlying patents. Under to The Tripartite

Agreement, as described above, Cabaret was required to pay a portion of the payments received

from Kite to The Regents, and The Regents was then required to pass along half of that payment

to ANI. Cabaret, pursuant to other agreements not relevant to the instant dispute, was required to

pay portions of the payments it received from Kite to various other stakeholders. See Comp. at

¶ 57; Counterclaim at ¶ 37. In 2017, Kite was acquired by Gilead Sciences, Inc. (“Gilead”). The

record is unclear as to whether Gilead assumed Kite’s obligations under the License Agreement

by way of the acquisition. See Comp. at ¶¶ 6, 61-63; Counterclaim at ¶¶ 36-38.

               Fees and royalties were paid without major incident until October 2018, at which

time Gilead informed Cabaret, in substance, that Gilead doubted the enforceability of the patent

rights held by Cabaret, and that Kite would therefore make all ensuing payments “under protest.”

See Comp. at ¶ 62; Counterclaim ¶ 38. Cabaret, fearing an attempt by Gilead or Kite to “claw

back” payments, sought, in Cabaret’s words, to “put in place arrangements that would allow it to

pay all stakeholders pursuant to their agreements while confirming that Cabaret could recoup

those funds if Gilead succeeded in clawing back payments made under protest.” Cabaret Opp.

Br., ECF No. 26, at 6. To that end, Cabaret proposed to various stakeholders with an interest in

the Kite payments, including ANI and The Regents, that they enter into agreements with Cabaret

under which Cabaret would, among other things, withhold Kite’s payments until Cabaret could



                                                3
         Case 1:19-cv-05409-AKH Document 34 Filed 04/26/20 Page 4 of 9



be sure it was “fully protected” against litigation with Gilead, Counterclaim at ¶¶ 45-47; Comp.

at ¶¶ 64-78; Counterclaim at ¶ 47. ANI did not agree to enter any such agreement, and reminded

Cabaret of ANI’s right to half of the revenues Cabaret released to The Regents. See Comp. at

¶ 69; Counterclaim at ¶¶ 46-58. Ultimately, all stakeholders, but for ANI, agreed to some form

of the arrangement proposed by Cabaret. See Counterclaim at ¶¶ 59-62.

               Thus, in March 2019, The Regents and Cabaret entered into a Common Interest

and Escrow Agreement (the “Escrow Agreement”), which provided that Cabaret would place the

payments owed to The Regents under the Tripartite Agreement into an escrow account until

Gilead/Kite withdrew its protest to making payments under the License Agreement. See Comp.

at ¶¶ 86-88; Counterclaim at ¶ 64; Escrow Agmt., ECF No. 1-5, at § 6. The Escrow Agreement

provides in relevant part that Cabaret

       shall establish a new account … with a recognized financial or escrow institution
       and, with respect to each Payment Under Protest received by Cabaret, deposit into
       such account an amount equal to the distribution that [The Regents] is entitled to
       receive from such Payment Under Protest pursuant to the [Tripartite Agreement],
       all such amounts to be held in escrow for the benefit of [The Regents] …

Escrow Agmt. at § 6 (emphasis added)

               After becoming aware of The Escrow Agreement, ANI complained to The

Regents, expressing concern that the Escrow Agreement curtailed ANI’s right to payment under

the Tripartite Agreement. In response, The Regents advised ANI that ANI’s revenue share was

not affected by the Escrow Agreement:

       The agreement you forwarded only pertains to [the Regent’s] share of revenues
       and was only signed b/c we were executing the assignment with ANI in parallel.
       I’m not sure what bearing it could have on ANI since it is personal to [The
       Regents], so if you have any questions please discuss it with [Cabaret’s counsel].

Email Exchange, ECF No. 1-6 (emphases added).




                                                4
         Case 1:19-cv-05409-AKH Document 34 Filed 04/26/20 Page 5 of 9



               The “assignment” to which The Regents referred above was executed April 3,

2019, by and between The Regents and ANI, a week after The Regents and Cabaret had entered

the Escrow Agreement. That agreement, entitled an Assignment and Assumption Agreement

(the “Assignment Agreement”), assigned from The Regents to ANI the right to receive, directly

from Cabaret, ANI’s one-half share of the payments due from Cabaret to The Regents under the

Tripartite Agreement. See Comp. at ¶¶ 80-81; Counterclaim at ¶¶ 73-76; Assignment Agmt.,

ECF No. 1-4, at §§ 1-2. The Tripartite agreement is silent as to assignability.

               Cabaret has since maintained that the Assignment Agreement is invalid because it

requires Cabaret to make payments directly to ANI, rather than to The Regents. See Comp. at ¶

103; Counterclaim at ¶¶ 72-78.

                                       Procedural History

               ANI commenced this action on June 10, 2019, seeking a declaratory judgment to

determine the parties’ rights and obligations under the Tripartite Agreement, Escrow Agreement

and Assignment Agreement. Specifically, ANI seeks a declaration that ANI is entitled to receive

its share of payments under the Tripartite Agreement directly from Cabaret, and that the Escrow

Agreement cannot defeat this entitlement. Cabaret’s counterclaims seek the inverse of the relief

sought by ANI. That is, Cabaret seeks a declaration that the Assignment Agreement is not valid

because it modifies the terms of the Tripartite Agreement, and that the Escrow Agreement is

enforceable because it is fully consistent with the Tripartite Agreement.

               On November 1, 2019, ANI moved for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c). See ECF No. 23. The parties’ subsequent efforts to settle

were unsuccessful, and the motion is now ripe for decision.




                                                 5
           Case 1:19-cv-05409-AKH Document 34 Filed 04/26/20 Page 6 of 9



                                                   Discussion

                 “After the pleadings are closed–––but early enough not to delay trial–––a party

may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). Motions under Rule 12(c) are

reviewed under “the same standard as that applicable to a motion under Rule 12(b)(6),” Haden v.

Paterson, 594 F.3d 150, 157 n.4 (2d Cir. 2010), and thus a motion for judgment on the pleadings

under Rule 12(c) is only proper when, “with all reasonable inferences drawn in favor of the non-

moving party, the non-moving party has failed to allege facts that would give rise to a plausible

claim or defense,” CIT Bank, N.A. v. Neris, 385 F.Supp.3d 241, 244 (S.D.N.Y. 2019) (quotation

marks omitted). On a 12(c) motion, “the court considers the complaint, the answer, any written

documents attached to them, and any matter of which the court can take judicial notice for the

factual background of the case.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir.

2011) (quotation marks omitted).

                 Under California law, the terms of a contract cannot be altered except with the

consent of all contracting parties. 4 See, e.g., Riverside Rancho Corp. v. Cowan, 88 Cal. App. 2d

197, 208 (Cal. App. 2nd Dist. 1948) (“A modification of a contract can be made only with the

consent of all parties to it.”). This straightforward principle begins and ends the present dispute.

                 The Tripartite Agreement–––which binds ANI, Cabaret, and The Regents–––

requires that Cabaret make payments to The Regents and that The Regents pay half its receipts to

ANI. See Tripartite Agmt. at §§ 4.1-4.2. The Escrow Agreement could not diminish ANI’s right




4
 The Tripartite Agreement and Assignment Agreement are governed by California law, see Tripartite Agmt. at § 7;
Assignment Agmt. at § 8, whereas the Escrow Agreement is governed by New York law, see Escrow Agmt. at § 8.
On this, the parties agree. See ANI Br., ECF No. 24, at 10 n.8; Cabaret Opp. Br. at 9. Since the parties do not make
distinction between California and New York laws, I need not determine any conflicts of law.



                                                         6
          Case 1:19-cv-05409-AKH Document 34 Filed 04/26/20 Page 7 of 9



to receive its share from The Regents, because ANI was not a party to that agreement. 5 Neither

Cabaret nor The Regents had the authority to limit ANI’s rights under the Tripartite Agreement,

whether via the Escrow Agreement or otherwise.

               Cabaret, for its part, contends that the Escrow Agreement does not “impair ANI’s

rights because Cabaret remains able to fulfill its obligations to The Regents, and The Regents’

obligations to ANI … remain unchanged.” Cabaret Opp. Br. at 12. This might be so if ANI had

not been a party, with Cabaret and The Regents, to the Tripartite Agreement. But ANI was a

party, and Cabaret was obligated by the terms of the agreement to pay Net Revenues to The

Regents, knowing that The Regents was receiving these revenues both for itself and for ANI.

Cabaret’s contention is contrary to a basic rule of contract interpretation, that the whole must be

interpreted, and not a single constituent clause in isolation. See, e.g., Zalkind v. Ceradyne, Inc.,

194 Cal. App. 4th 1010, 1027 (Cal. App. 4 Dist. 2011) (“[T]he meaning of a contract must be

derived from reading the whole of the contract.”); cf. Cal. Civ. Code § 1641 (“The whole of a

contract is to be taken together, so as to give effect to every part, if reasonably practicable, each

clause helping to interpret the other.”). And while two parties to a three-way contract can often

modify that contract, they cannot do so when the modification harms the third party. See, e.g.,

Hotle v. Miller, 334 P.2d 849, 852 (Cal. 1959). The Escrow Agreement could, perhaps, modify

Cabaret’s duty to pay to The Regents the portion of Net Revenues payable for the benefit of The

Regents; the Escrow Agreement could not modify the portion of Net Revues payable to The

Regents for the benefit of ANI.

               I next conclude that the Assignment Agreement is enforceable and entitles ANI to

direct payment from Cabaret. The Assignment Agreement assigns from The Regents to ANI the




                                                  7
         Case 1:19-cv-05409-AKH Document 34 Filed 04/26/20 Page 8 of 9



right to be paid directly by Cabaret under the Tripartite Agreement. The Tripartite Agreement is

silent as to assignability, but California law, which Cabaret and ANI agree governs that contract,

see ANI Br. at 15-16; Cabaret Opp. Br. at 17, provides for the general assignability of contract

rights, except where the assignment materially prejudices the non-assigning party:

       Under California law, while rights are generally assignable, they cannot be
       assigned if they would materially prejudice the non-assigning party. See, e.g.,
       Farmland Irrigation Co., Inc. v. Dopplmaier, 308 P.2d 732, 741 (Cal. 1957)
       (“Rights likewise cannot be assigned if the assignment would materially impair
       the nonassigning party’s chance of obtaining the performance he expected.”).

Cabaret Opp. at 17. Cabaret insists the “Assignment Agreement prejudices Cabaret by depriving

Cabaret of its bargained-for right under the Tripartite Agreement to deal only with The Regents

and of the protections that The Regents … had granted Cabaret, including the protections under

the Escrow Agreement.” Id. (emphasis added).

               Cabaret’s position is unpersuasive. Cabaret contends that the Assignment

Agreement curtails protections it gained under the Escrow Agreement, but as we have already

reviewed, the Escrow Agreement could not modify ANI’s preexisting rights under the Tripartite

Agreement. Nor, in the absence of a non-assignability clause, can Cabaret stop an assignment

from The Regents to ANI. The assent of an obligor is typically not needed for an effective

assignment by the obligee, especially when the duty is one merely to pay money. See, e.g., Rest.

(Second) of Contracts § 323, cmt. (a) (“The assent of the obligor is not ordinarily necessary to

make an assignment effective.”); id. at § 317 (“A contractual right can be assigned unless … the

substitution of a right of the assignee for the right of the assignor would materially change the

duty of the obligor, or materially increase the burden or risk imposed on him by his contract”);

id. at § 317, cmt. (d) (“When the obligor’s duty is to pay money, a change in the person to whom

the payment is to be made is not ordinarily material.”); see also Cal. Civ. Code § 1458 (“A right



                                                 8
           Case 1:19-cv-05409-AKH Document 34 Filed 04/26/20 Page 9 of 9



arising out of an obligation is the property of the person to whom it is due, and may be

transferred as such.”). Here, Cabaret’s duty, pre- and post-assignment is to pay money. And

while Cabaret bemoans that “every party with an interest in the Gilead payments has agreed [to]

protections, such as an indemnity or escrow,” Cabaret Opp. Br. at 17, Cabaret fails to identify

where in the Tripartite Agreement such protection exists. Contract rights are not subject to a

popularity test. Nor is it relevant that ANI allegedly sought unrelated concessions from Cabaret

as a precondition to entering any protective agreement. 6 Whether ANI’s behavior was overly

aggressive or discourteous is not for the Court to say. What is for the Court to say is that Cabaret

points to no legal authority that entitles an obligor to void the obligee’s assignment of rights

simply because the obligor finds the new assignee to be annoying.

                                                   Conclusion

                  For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings is

granted. The Clerk shall close the open motion (ECF No. 23) and enter judgment for Plaintiff,

with costs. Thus, the case is closed.



                  SO ORDERED.

Dated:            April 26, 2020                                                   /s/                        /
                  New York, New York                                    ALVIN K. HELLERSTEIN
                                                                        United States District Judge




6
  See, e.g., Cabaret Opp. Br. at 7 (“[E]very other stakeholder … agreed that [new protections] w[ere] appropriate”);
id. (ANI, however, tried to use Cabaret’s predicament to raise unrelated demands.”).

                                                          9
